IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

NATHANIEL STEWART,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4274

FLORIDA COMMISSION ON
OFFENDER REVIEW, TENA
PATE,

     Respondents.
___________________________/

Opinion filed June 2, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Nathaniel Stewart, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.